DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-14, 16, 19-24, 26, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2019/0057040 A1) hereinafter Jiang et al. in view of Yasin et al. (US 2016/0179650 A1) hereinafter Yasin et al. in further view of Heffley et al. (US 2007/0143436 A1) hereinafter Heffley et al.
Regarding claim 1, Jiang et al. teaches a processor (“processor” Figure 1, #120) comprising: 
a first control register (“control register” Figure 1, #122) to store a first base address associated with program code executed at a first privilege level (“processor 120 can be configured to store a root page table index corresponding to a kernel space in control register 122” Paragraph [0033]. Note the “OS kernel” level reads on the first privilege level); 
a second control register (“control register Figure 1, #124) to store a second base address associated with program code executed at a second privilege level lower than the first privilege level (“processor 120 may also be configured to storage another root page table index corresponding to a user space in control register 124” Paragraph [0034], wherein “the kernel space is generally processed at a high central processing unit (CPU) privilege level while the user space may be dealt with a low CPU privilege level” Paragraph [0003]. Note, the “user” level reads on the second privilege level, and is at a privilege level that is lower than the kernel space); and 
address translation circuitry to identify a first base translation table using the first base address (“Page table index 272 may be an index of page tables, and may be used with a base address 230 to point to a page table (PT) that may include an entry address of page table entries” Paragraph [0048]. Note the first base translation table is “page table” Figure 2, #240 which is shown in Fig. 2A as being associated with control register 122) responsive to a first address translation request originating from the program code executed at the first privilege level (“…translate a first virtual address to a first physical address in accordance with the first root page table index for an operating system kernel” Paragraph [0005]) and to identify a second base translation table using the second base address (“Page table index 472 may be an index of page tables, and may be used with a base address 430 to point to a page table (PT) that may include an entry address of page table entries” Paragraph [0084]. Note the second base translation table is “page table”  responsive to a second address translation request originating from the program code executed at the second privilege level (“…translate a second virtual address to a second physical address in accordance with the second root page table index for a user process” Paragraph [0005]).  
Jiang et al. does not appear to explicitly teach, however, Yasin et al. teaches a third control register to store a context identifier to identify a context for at least a portion of the program code executed at the second privilege level (system 1820 may include a “CR3 register” 1824 or similar mechanism “to track an identifier of a specified process” that is to be checked, as well as the privilege level of processes that may make access of the monitored region, for example, if a “user-level privilege” is specified, then the PTU/PMU may track user-level process access to the region Paragraph [0150]).
The disclosures of Jiang et al. and Yasin et al., hereinafter JY, are analogous art to the claimed invention because they are in the same field of executing different programs/processes at different privilege levels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JY before them, to modify the teachings of Jiang to include the teachings of Yasin et al. since both JY teach running/executing processes at high and low privilege levels. Therefore it is applying a known technique (using a CR3 register to track an ID of a process [0150] of Yasin et al.) to a known device (memory system with a control register to store address information associated with program code executed at a high central processing unit (CPU) privilege level and a user space may be dealt with a low CPU privilege level [0003] of Jiang et al.) ready for improvement to yield predictable results (an identifier of a process is tracked using a CR3 control register [0150] of Yasin et al.), KSR, MPEP 2143. 
 wherein the context identifier to identify the context for the at least portion of the program code executed at the second privilege level (the context being the “full context of the second process, i.e., its execution stack, its memory area, the values the registers contained when last executing this call” Paragraph [0044]) is changeable at the first but not the second privilege level (“The kernel mode is a privileged mode in which only the kernel runs and which provides access to all memory locations and all other system resources. Context switches can only occur in kernel mode” Paragraph [0008]. As the context switching can only occur in the kernel mode reads on the context being changeable (i.e., can be switched) at the kernel mode but not the user mode).
The disclosures of JY and Heffley et al., hereinafter JYH, are analogous art to the claimed invention because they are in the same field of executing different programs/processes at different privilege levels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JYH before them, to modify the teachings of JY to include the teachings of Heffley et al. since JYH teach running/executing processes at high and low privilege levels. Therefore it is applying a known technique (performing context switches, that is, the context can be changed at a kernel/supervisor but not a user privilege mode [0044] of Heffley et al.) to a known device (memory system with a control register to store address information associated with program code executed at a high central processing unit (CPU) privilege level and a user space may be dealt with a low CPU privilege level [0003] of Jiang et al.) ready for improvement to yield predictable results (the context can be only be changed at a kernel/supervisor mode of Heffley et al.), KSR, MPEP 2143. 
Regarding claim 2, JYH teaches all of the features with respect to claim 1 as outlined above.
wherein the address translation circuitry is to use a first portion of a first virtual address included in the first address translation request to identify a first entry in the first base translation table (“Processor 120 may be configured to obtain a virtual address from an OS kernel or user process for virtual-to-physical address mapping. After obtaining a virtual address from an OS kernel, processor 120 may be configured to determine to access the kernel space as a default result” Paragraph [0045]. The processor eventually finds “a page table that includes an entry address of page table entries” [0052] to obtain a “physical page index” by reading the entries of the page table [0054]), and is to use a first portion of a second virtual address included in the second address translation request to identify a first entry in the second base translation table (“Processor 120 may be configured to obtain a virtual address from an OS kernel or user process for virtual-to-physical address mapping... After obtaining a virtual address from an user process, processor 120 may be configured to determine to access the user space as a default result” Paragraph [0045]. The processor eventually finds “a page table that includes an entry address of page table entries” Paragraph [0088] to obtain a “physical page index” by reading the entries of the page table Paragraph [0090]).  
Regarding claim 3, JYH teaches all of the features with respect to claim 2 as outlined above.
Jiang et al. further teaches wherein the first entry in the first base translation table comprises a pointer to a first level-2 translation table (“Page table 242 may include an entry address pointing to a position among page table entries, the next level in the three-level page table structure” Paragraph [0053]) and wherein the first entry in the second base translation table comprises a pointer to a second level-2 translation table (“Page table 442 may include an entry address pointing to a position among page table entries, the next level in the three-level page table structure” Paragraph [0089]).
Regarding claim 4, JYH teaches all of the features with respect to claim 3 as outlined above.
Jiang et al. further teaches wherein the address translation circuitry is to use one or more additional portions of the first virtual address to identify a first one or more additional levels of translation tables to determine a first physical address (the physical page index and the page offset are combined to be the “physical address” for the OS kernel Paragraph [0055]) associated with the first virtual address (“Processor 120 may be configured to obtain a virtual address from an OS kernel or user process for virtual-to-physical address mapping. After obtaining a virtual address from an OS kernel, processor 120 may be configured to determine to access the kernel space as a default result” Paragraph [0045]. The processor eventually finds “a page table that includes an entry address of page table entries” [0052] to obtain a “physical page index” by reading the entries of the page table [0054]) and is to use one or more additional portions of the second virtual address to identify a second one or more additional levels of translation tables to determine a second physical address (the physical page index and the page offset are combined to be the “physical address” for the user process Paragraph [0091]) associated with the second virtual address (“Processor 120 may be configured to obtain a virtual address from an OS kernel or user process for virtual-to-physical address mapping... After obtaining a virtual address from an user process, processor 120 may be configured to determine to access the user space as a default result” Paragraph [0045]. The processor eventually finds “a page table that includes an entry address of page table entries” Paragraph [0088] to obtain a “physical page index” by reading the entries of the page table Paragraph [0090]).  
Regarding claim 6, JYH teaches all of the features with respect to claim 1 as outlined above.
Jiang et al. further teaches wherein the second privilege level comprises a user privilege level (“the user space may be dealt with a low CPU privilege level” Paragraph [0003]) and the at least a portion of the program code comprises an application (the processor may “execute a user process” Paragraph [0029], i.e., “an application program” Paragraph [0081]).  
Regarding claim 9, JYH teaches all of the features with respect to claim 4 as outlined above.
Jiang et al. further teaches a page attribute table (PAT) to store attributes associated with pages in memory (“a page table 242 that may include an entry address 250 of page table entries” Paragraph [0048]); wherein the first level-2 translation table and second level-2 translation table and/or additional levels of translation tables are to include a number of PAT index bits to address all entries of the PAT (See Fig. 2A which shows each “page table entry” includes a physical address 290, which is comprised of physical page index 291 and page offset 293).  
Regarding claim 10, JYH teaches all of the features with respect to claim 1 as outlined above.
Jiang et al. further teaches wherein the first control register is to additionally store first translation mode data to specify a translation mode (“Method 600 may include obtaining a non-executable indicator for a page at the translated physical address. For example, obtaining the non-executable indicator in method may include reading bit-2 of page attributes 462-2 in page table entry 462” which indicates a mode wherein contents of the page are accessed vs. a mode wherein contents of the page are accessed but not executed Paragraph [0151]. Note this applies to access in both the “kernel space” and “user space” see Fig. 6) to be used by the address translation circuitry to identify a first physical address associated with a first virtual address (“translating a first virtual address to a first physical address in accordance with the first root page table index for an operating system kernel” Paragraph [0006]) and wherein the second control register is to additionally store second translation mode data to specify a translation mode (“Method 600 may include obtaining a non-to be used by the address translation circuitry to identify a second physical address associated with the second virtual address (“translating a second virtual address to a second physical address in accordance with the second root page table index for a user process” Paragraph [0006]).  
Claims 11 and 21 are rejected under 35 U.S.C. 103 for the same reasons as claim 1, as outlined above.
Claims 12 and 22 are rejected under 35 U.S.C. 103 for the same reasons as claim 2, as outlined above.
Claims 13 and 23 are rejected under 35 U.S.C. 103 for the same reasons as claim 3, as outlined above.
Claims 14 and 24 are rejected under 35 U.S.C. 103 for the same reasons as claim 4, as outlined above.
Claims 16 and 26 are rejected under 35 U.S.C. 103 for the same reasons as claim 6, as outlined above.
Claims 19 and 29 are rejected under 35 U.S.C. 103 for the same reasons as claim 9, as outlined above.
Claims 20 and 30 are rejected under 35 U.S.C. 103 for the same reasons as claim 10, as outlined above.
Regarding claim 33, JYH teaches all of the features with respect to claim 1 as outlined above.
Yasin et al. further teaches wherein another context identifier to identify a context for at least the portion of the program code executed at the first privilege level, and wherein the another context identifier is the same for any portion of the program code executed at the first privileged level (“CR3 register” 1824 or similar mechanism “to track an identifier of a specified process” that is to be checked, as well as the privilege level of processes that may make access of the monitored region, for example, if a “kernel-level privilege” is specified, then the PTU/PMU may track kernel-level process access to the region Paragraph [0150]).

Claims 7-8, 17-18, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over JYH in further view of Bybell et al. (US 2015/0301951 A1) hereinafter Bybell et al.
Regarding claim 7, JYH teaches all of the features with respect to claim 1 as outlined above.
JYH does not appear to explicitly teach, however, Bybell et al. teaches a translation lookaside buffer (TLB) comprising a plurality of entries (“TLB 142… caches part of the virtual address to physical address translation” Paragraph [0037] and includes “entries directed to multiple privilege levels… etc.” Paragraph [0050]), a first entry to store a first virtual address and a first physical address (“a first entry 220 shows an example of a TLB entry for a context set to a highest privilege mode setting and hypervisor space 156” Paragraph [0051]. See Fig. 2 which shows each TLB entry which maps a TLB LPID 146 (i.e., a virtual address) to a Real Page Number (RPN) 152) and a second entry to store a second virtual address and a second physical address (“a second entry 22 shows an example of a TLB entry for a context directed to a general shared address space, such as guest OS space 160” Paragraph [0052] See Fig. 2 which shows each TLB entry which maps a TLB LPID 146 (i.e., a virtual address) to a Real Page Number (RPN) 152).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JYHB before them, to modify the teachings of JHY to include the teachings of Bybell et al. since JYHB teach executing processes at various privilege levels. Therefore it is applying a known technique (a TLB with entries to store virtual addresses and physical addresses [0050]-[0052] of Bybell et al.) to a known device (memory system with a control register to store address information associated with program code executed at a high central processing unit (CPU) privilege level and a user space may be dealt with a low CPU privilege level [0003] of Jiang et al.) ready for improvement to yield predictable results (a TLB caches part of the virtual to physical address translations for faster access [0037] of Bybell et al.), KSR, MPEP 2143. 
Regarding claim 8, JYHB teaches all of the features with respect to claim 7 as outlined above.
Bybell et al. further teaches wherein the second entry is to further store the context identifier, wherein an address translation operation is to result in a TLB hit only if the address translation operation is performed in a context identified by the context identifier (In the example TLB 142 includes a TLB entry 144 with multiple fields.  In one example, the fields of TLB entry 144 include, but are not limited to, TLB LPID 146, TLB PID 148, TLB EA 150, and a real page number 152.  In the example, each TLB entry 144 within TLB 142 includes the VA of the context during which real page number was translated for a particular address request.  In particular, TLB controller 106 compares LPID 114 with TLB 146, PID 116 with TLB PID 148, and EA 118 with TLB EA 150.  If each of the compared values matches, a TLB hit is triggered and real page number 152 is accessed as the real page 
Claims 17 and 27 are rejected under 35 U.S.C. 103 for the same reasons as claim 7, as outlined above.
Claims 18 and 28 are rejected under 35 U.S.C. 103 for the same reasons as claim 8, as outlined above.
Regarding claim 31, JYHB teaches all of the features with respect to claim 7 as outlined above.
Bybell et al. further teaches wherein the second entry is to further store the context identifier (In the example TLB 142 includes a TLB entry 144 with multiple fields.  In one example, the fields of TLB entry 144 include, but are not limited to, TLB LPID 146, TLB PID 148, TLB EA 150, and a real page number 152” Paragraph [0036]), and wherein an instruction specifies the context identifier, and wherein execution of the instruction flushes the second entry (“if entries within TLB 142 are not marked to identify the process that requested the entry” then the controller may determine whether or not to “flush one or more entries within TLB” Paragraph [0029]). 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasin et al. which teaches a control register CR3 used to track a context identifier (i.e., a process ID) as well as its privilege level [0150].
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“wherein another context identifier to identify a context for at least the portion of the program code executed at the first privilege level, and wherein the another context identifier is unchangeable at the first privilege level and the second privilege level,” having a memory processor that has 1) a portion of program code executed at a second privilege level that is lower than a first privilege level, wherein the context identifier executed at the second privilege level is changeable at the first but not the second privilege level, as well as 2) another context identifier executed at the first privilege level, that identifies the portion of program code, is unchangeable at both privilege levels is not taught by the prior art of record. 
The closest prior art of record is Jiang et al., Yasin et al., and Heffley et al. Jiang et al. discusses a control register storing a first base address associated with program code executed at an OS kernel level and another control register storing a second base address associated with program code executed at a user privilege level. Translation tables are used to return information response to address translation requests originating from the program code. Yasin et al. teaches a CR3 control register used to track identifiers of processes as well as its privilege levels. Heffley teaches that context identifiers can only be changed in a privileged mode, that is, context switches can occur at the kernel level but not the user level. However, neither JYH, individually or in combination, disclose another context identifier associated with the program code that is unchangeable at the first privilege level and the second privilege level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/          Primary Examiner, Art Unit 2139